The Chancellor.
This court has no jurisdiction to make a decree which will directly affect either the legal or equitable title to lands situated in another state. And if the legal title to the lands now in question was in any of the infant parties according to the laws of Illinois, or if those who had the legal title were out of the jurisdiction of this court so that it would be impossible for it to operate upon them personally, to compel them to execute the trust or to convey the legal title according to the decree, I should consider it my duty to dismiss the application, and to refer the *219parties to the courts of the state where the trust property is situated. This court, however, cannot decline the jurisdiction of the case, especially under the directions of the decree of the court of dernier resort, so long as it has the power to execute its decision through the medium of the holders of the legal title. (See Lord Portarlington v. Soulby, 3 My. & Keen, 104. Bunbury v. Bunbury, 3 Lond. Jurist, 644.) But it is a well settled principle of the common law, that the title to real property, and the validity or invalidity of every devise or conveyance thereof, must depend upon the lex rei sitce. The law of Illinois must therefore be resorted to, not only for the purpose of determining the question whether the title to these lands is in the trustees, or in the cestuis que trust under the will, but also to determine the legal and equitable rights of the several parties under this testamentary disposition of the testator’s property. By the principles of the common law, which have been adopted in Illinois, all or nearly all of the trusts of this will are valid, so far as they appear upon the face of the will itself. And as the will contains a direct devise of the lands to the trustees, with a direction to sell the same and convert them into money for the purposes of the will, I think there cannot be a reasonable doubt that the legal title to the Illinois lands is in the trustees, according to the lex rei sitce. And if the trusts in the will in relation to this part of the property can be carried into effect, either in that state or elsewhere, according to the intention of the testator, the courts of that state would have no difficulty in sustaining the devise of these lands; and the trustees would be decreed to sell the same according to the directions of the testator, in his will. It remains for me, therefore, to consider whether it is possible for the trustees to carry into effect these trusts; for if the object for which a conversion of real estate into personalty is directed fails either wholly or in part, so that the proceeds thereof are not legally and effectually disposed of by the testator, there is a resulting trust in favor of the heirs at law pro tanto. In other woi’ds, there is no equitable conversion of the property in such a case, and it is in equity still considered as real estate, and descends to the heirs of the testator.
*220In this case, as the testator’s personal estate was more than sufficient to pay his debts, and to satisfy all the purposes of the will to which his personal property could be applied according to the law of his domicil, the only ground for converting the Illinois lands into personalty, consistently with the declared intention of the testator, is that the proceeds thereof may be invested in real estate in the cities of Albany or New'-York, or in the village of Syracuse, upon trusts which the courts of this state have declared'to be illegal and void. And as the impossibility of investing the proceeds of the land upon "such a trust existed at the death of the testator, so that no right or interest ever vested in the cestuis que trust, this court cannot consider the property as equitably converted at that time; so as to authorize a decree for a different investment thereof cy pres. The court for the correction of errors having decided, that neither the real nor the personal estate of the testator in this state could be taken and applied for the purpose of raising the portion of Anna McBride James, in real estate here, consistently with the intentions of the testator and the laws of this state, nor could it be invested in lands here for any of the purposes of the trust, except as provided for in the decree, this court cannot authorize the proceeds of the Illinois lands to be so applied, without entirely abandoning the principles upon which that decision of the court of dernier resort rests. And it certainly could not have been the intention of the testator that the trustees should assign to AnnaMcBride James, and Lydia, and the children of Augustus, any of the lands in the state of Illinois; which lands he directed such trustees to sell, for the purpose of vesting the proceeds thereof in the purchase of lands here.
The conclusion at which I have arrived in this case, and which must be declared in the decree to be made on this application is, that the legal title to the lands in the state of Illinois, subject to the widow’s right of dower therein, is now in the trustees under the will, according to the laws of Illinois, but that the whole equitable interest therein is in the, heirs at law of .the testator, as a resulting trust. The trustees must therefore convey the same to such heirs, by a con*221veyance duly executed to pass the legal title according to the laws of Illinois, and to be recorded according to the laws of that state. The taxable costs of all parties on this application, and the expenses of carrying into effect this order, and all taxes, &c. paid by the trustees which have not already been allowed to them; are to be paid out of the personal estate of the testator in the hands of the executors.